         Case 1:19-cv-01708-LAP Document 65 Filed 12/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONTRES BREGUET S.A., BLANCPAIN
S.A., GLASHÜTTER UHRENBETRIEB
GMBH, MONTRES JAQUET DROZ S.A.,
OMEGA S.A., COMPAGNIE DES
MONTRES LONGINES, FRANCILLON
S.A., TISSOT S.A., MIDO S.A.,
HAMILTON INTERNATIONAL S.A. and
SWATCH S.A.,                                    19 Civ. 1708 (LAP)

                      Plaintiffs,                      ORDER

-against-

SAMSUNG ELECTRONICS CO. LTD.,
and SAMSUNG ELECTRONICS
AMERICA, INC.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Plaintiffs’ letter of December

9, 2020 (dkt. no. 64) requesting a pre-motion conference

regarding their intention to file a motion for leave to file a

Second Amended Complaint.        Defendants shall provide any response

by letter no later than December 15, 2020.

    SO ORDERED.

Dated:       New York, New York
             December 10, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
